10
11
12
13

15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:17-cr-00167-DAD-BAM Document 89 Filed 05/22/19 Page 1 of 10

McGREGOR W. SCOTT
United States Attorney

DAVID GAPPA

Assistant United States Attorney
2500 Tulare Street, Suite 4401
Fresno, Ca 93721

Telephone: (559) 497-4000
Facsimile: (559) 497-4099

NADIA C. PRINZ

Trial Attorney

U.S. Dept. of Justice, Criminal Division

Child Exploitation and Obscenity Section 1400 New York Avenue NW, Suite 600
Washington, DC 20005 Telephone: (202) 514-3740

Facsimile: (202) 514-1793

E-mail: nadia.prinz @usdoj.gov

Attorneys for Plaintiff
United States of America

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No: 1:17-CR-00167 DAD-BAM

Plaintiff, MEMORANDUM OF PLEA AGREEMENT
UNDER RULE 11(c) OF THE FEDERAL RULES
v. OF CRIMINAL PROCEDURE

Date: To Be Determined
Time: To Be Determined
ASHLEY MADDOX, Ctrm: To Be Determined
Hon: Dale A. Drozd

Defendant.

 

 

Under Rule 11(c) of the Federal Rules of Criminal Procedure, the United States of America, by
and through McGregor W. Scott, the United States Attorney for the Eastern District of California, and —

Assistant United States Attorney David Gappa, along with Nadia Prinz, Trial Attorney for the Child

 

 
10
11
12
13
14
1)
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:17-cr-00167-DAD-BAM Document 89 Filed 05/22/19 Page 2 of 10

Exploitation and Obscenity Section of the U.S. Department of Justice Criminal Division, has agreed
with defendant Ashley Maddox, and her attorneys, Assistant Federal Defenders Megan T. Hopkins and
Victor M. Chavez, as set forth below. This plea agreement is limited to the United States Attorney’s
Office for the Eastern District of California and cannot bind any other federal, state, or local
prosecuting, administrative or regulatory authority.

1. Charges.

The defendant acknowledges that she has been charged in an indictment as follows:

Count One - Sexual Exploitation of a Minor and Attempt, in violation of 18 United States Code,
Section 225 1(a) and (e);

Count Two — Receipt and Distribution of Material Involving the Sexual Exploitation of Minors,
in violation of 18 United States Code, Section 2252(a)(2);

Count Three- Aiding and Abetting the Sexual Exploitation of Minors, in violation of 18 United
States Code, Section 2251(a) and (e)and Section 2;
and

Count Four - Receipt and Distribution of Material Involving the Sexual Exploitation of Minors,
in violation of Title 18, United States Code, Section 2252(a)(2).

2. Nature, Elements and Possible Defenses.

The defendant has read the charges against her contained in the indictment, and those charges
have been fully explained to her by her attorney. The defendant fully understands the nature and
elements of the crimes charged in the indictment including the charge to which she is pleading guilty, to
wit: Count Three, Aiding and Abetting the Sexual Exploitation of Minors, together with the possible
defenses to the charge, and she has discussed them with her attorneys.

The elements of the crime of Aiding and Abetting the Sexual Exploitation of a Minor, as alleged
in Count Three of the indictment, are as follows:

(1) someone else committed sexual exploitation of a child; namely, such

individual knowingly employed, used, persuaded, induced, enticed, or
coerced any minor; to engage in any sexually explicit conduct, for the
purpose of producing any visual depiction of such conduct, or for the

purpose of transmitting a live visual depiction of such conduct, and such
individual knew or had reason to know that the visual depiction would be

2

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:17-cr-00167-DAD-BAM Document 89 Filed 05/22/19 Page 3 of 10

transported or transmitted using any means or facility of interstate or
foreign commerce, or in or affecting interstate or foreign commerce, or
that the visual depiction would be produced or transmitted using materials
that had been mailed, shipped, or transported in or affecting interstate or
foreign commerce by any means, including by computer, or such visual
depiction was actually transported or transmitted using any means or
facility of interstate or foreign commerce.

(2) the defendant aided, counseled, commanded, induced or procured that
person with respect to at least one element of sexual exploitation of a
child;

(3) the defendant acted with the intent to facilitate sexual exploitation of a
child and

(4) the defendant acted before the crime was completed.

3. Agreements by the Defendant.

(a) Defendant agrees that this plea agreement will be filed with the court and become a part
of the record of the case.

(b) Defendant agrees to enter a plea of guilty to Count Three of the Indictment.

(c) The defendant is aware that Title 18, United States Code, Section 3742 permits a
defendant to appeal her plea, conviction, restitution imposed, or any sentence imposed. Acknowledging
this, the defendant knowingly and voluntarily waives her constitutional and statutory rights to appeal her
guilty plea, conviction, and sentence (including any restitution order). This waiver of appeal includes,
but is not limited to, an express waiver of defendant's rights to appeal her guilty plea, conviction, and
sentence (including any restitution order). This appeal waiver includes any appeal right conferred by 18
U.S.C. § 3742, except for non-waivable claims. This waiver includes, but is not limited to a proceeding
under 28 U.S.C. § 2255 or § 2241. The defendant also agrees to waive her right to pursue any
affirmative defenses, Fourth Amendment or Fifth Amendment claims, constitutional challenges to the
statute[s] of conviction, and other pretrial motions that have been filed or could have been filed. The
defendant understands that this waiver includes, but is not limited to, any and all constitutional and/or
legal challenges to the defendant’s conviction and guilty plea, including arguments that the statute(s) to
which defendant is pleading guilty are unconstitutional, and any and all claims that the statement of facts

included in this agreement is insufficient to support the defendant’s plea of guilty.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:17-cr-00167-DAD-BAM Document 89 Filed 05/22/19 Page 4 of 10

(d) The defendant further acknowledges that her plea of guilty is voluntary and that no force,
threats, promises, or representations have been made to anybody. Nor has any agreement been reached,
other than expressly in this plea agreement, to induce the defendant to plead guilty.

(e) The defendant agrees to waive all rights under the "Hyde Amendment," Section 617, P.L.
105-119 (Nov. 26, 1997), to recover attorney’s fees or other litigation expenses in connection with the
investigation and prosecution of all charges in the above-captioned matter and of any related allegations
(including without limitation any charges to be dismissed under this agreement and any charges
previously dismissed). |

(f) The defendant agrees that the sentencing court will consult the 2018 edition of the United
States Sentencing Commission’s Guidelines (USSG), as promulgated by the U.S. Sentencing
Commission under the Sentencing Reform Act of 1984, 18 U.S.C. §§ 3551-3742 and 28 U.S.C. §§ 991-
998, and as modified by United States v. Booker and United States v. Fanfan, 543 U.S. 220, 125 S.Ct.
738 (2005). The court must take the USSG into account when determining a reasonable sentence in -
light of the factors set forth in 18 U.S.C. § 3553(a). Defendant understands that the court will determine
a non-binding and advisory guideline sentencing range for this case under the USSG. Defendant also
understands that the court will consider whether there is a basis for variance from the guideline
sentencing range (either above or below the guideline sentencing range) because there exists an
aggravating or mitigating circumstance of a kind, or to a degree, not adequately taken into consideration
by the Sentencing Commission in formulating the Guidelines. Defendant also understands that the
court, after consultation and consideration of the USSG, must impose a sentence that is reasonable in
light of the factors set forth in 18 U.S.C. § 3553(a).

(g) Defendant acknowledges that a mandatory minimum sentence of 15 years (180 months)
applies to the count to which she is agreeing to plead guilty. The defendant will not argue for a sentence
below the statutory mandatory minimum term 15 years (180 months) imprisonment. The defendant
acknowledges that each party will be allowed to argue for what it believes will be an appropriate term of

imprisonment within the range of 15-18 years (180-216 months). The defendant also acknowledges that

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:17-cr-00167-DAD-BAM Document 89 Filed 05/22/19 Page 5 of 10

each party will be allowed to argue for what it believes will be an appropriate term of supervised release,
within the statutory range of 5 years to lifetime supervision.

(h) The defendant agrees that if her conviction on the count to which she is pleading is ever
vacated at the defendant’s request, the government shall have the right (1) to prosecute the defendant on
the count to which she pleaded guilty, (2) and to file any new charge(s) that would otherwise be barred
by this agreement. The decision to pursue any or all of these options is solely in the discretion of the
United States Attorney’s Office. By signing this agreement, the defendant agrees to waive any
objections, motions, and defenses she might have to the government’s decision, including Double
Jeopardy. In particular, she agrees not to raise any objections based on the passage of time with respect
to a future prosecution including, but not limited to, any statutes of limitation or any objections based on
the Speedy Trial Act or the Speedy Trial Clause of the Sixth Amendment.

(i) Defendant agrees that her conduct is governed by mandatory restitution provisions under
18 U.S.C. § 2259, Paroline v. United States, 134 S.Ct. 1710 (2014) and United States v. Kennedy, 643
F.3d 1251 (9" Cir. 2011). Defendant agrees that she will pay restitution in the full amount of their losses
to any and all parties described in the factual basis whom the court determines to be a victim and that
those parties will also be afforded crime victim’s rights under 18 U.S.C. §3771. Further, the defendant
agrees not to oppose bifurcation of the sentencing hearing if the victims’ losses are not ascertainable ten
days prior to sentencing. The government will give its best estimate of the amount of any restitution that
might be claimed at the time of sentencing and will advise the court and the defendant as soon as
practicable the need for bifurcation or of any claims that are filed.

(j) The defendant acknowledges that she has been advised, and she understands, that under
the Sex Offender Registration and Notification Act, a federal law, that she must register and keep her
registration current in each of the following jurisdictions: where she resides, where she is an employee,
and where she is a student. She understands that the requirements for registration include providing her
name, her residence address, and the names and addresses of any places where she is or will be an
employee or student, among other information. She also understands that the requirement to keep the

registration current includes informing at least one jurisdiction in which she resides, is an employee, or

5

 

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:17-cr-00167-DAD-BAM Document 89 Filed 05/22/19 Page 6 of 10

student not later than three business days after any change in name, residence, employment, or student
status. The defendant has been advised, and understands, that failure to comply with these obligations
could subject her to prosecution for failure to register as a sex offender under federal law, 18 U.S.C. §
2250, which is punishable by a fine or imprisonment, or both.

(k) The defendant agrees that her release pending sentencing is restricted by 18 U.S.C. §
3143(a), and she agrees that she will remain in custody pending the court’s imposition of the sentence in
this case.

4, Agreements by the Government.

(a) The government will dismiss the remaining counts, Counts One, Two, and Four of the
indictment, at sentencing.

(b) The government will recommend a three-level reduction in the computation of the
defendant’s offense level if the defendant clearly demonstrates acceptance of responsibility for her
conduct as defined in Section 3E1.1 of the United States Sentencing Commission Guidelines Manual.

(c) The government will argue for a total term of imprisonment within the range of 180-216
months,

(d) The government will argue for a term of supervised release within the range of 5 years to
life.

5, Factual Basis.

The defendant will plead guilty because she is in fact guilty of the crime set forth in Count Three
of the indictment. The parties agree that the following facts support the defendant’s plea to Count Three
of the indictment and that the court can consider these facts as relevant conduct for purposes of
sentencing:

From in or about November of 2015 through April of 2016, the defendant, Ashley Maddox,
communicated with another adult individual, via the internet and mobile-based applications,
about their mutual sexual interest in minors, including minors in their respective care. A forensic
examination of that individual’s phone recovered Kik chat conversations between them. Over the
course of these communications, Maddox requested that this individual send her images and
video recordings in which he sexually abused a 9 year-old minor victim in his care. To
encourage this individual to produce such images, Maddox requested that he commit specific
acts, and indicated that the images she had received from him had aroused her. Maddox also
sent him sexually explicit images of herself. During this time period, she received 26 images and
6

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:17-cr-00167-DAD-BAM Document 89 Filed 05/22/19 Page 7 of 10

videos from him, which depicted the minor victim engaged in sexually explicit conduct. Maddox
also created and sent to this individual both nude and clothed images and videos of a 7 year-old
minor in her care, to include depictions showing that minor’s genitals. These images were
recovered in a forensic examination of that individual’s computer. Creation dates on those
images indicate they were received by him on or about November 2015.

During all relevant times above, Maddox resided within the Eastern District of California and the
other adult resided in the Southern District of Florida.

Maddox knowingly aided and abetted the production of child pornography, in violation of 18
U.S.C. § 2251(a). Such production involved the use of a minor to engage in sexually explicit
conduct, for the purpose of producing a visual depiction of such conduct which depiction was of
such conduct, knowing that the production would be transmitted over the internet, which is a
means of interstate commerce.

6. Potential Penalties.

Defendant understands that because the offense to which she is pleading guilty was committed
after November 1, 1987, the court will be required to consult the Sentencing Guidelines adopted by the
United States Sentencing Commission.

The following are the potential penalties that the defendant faces:

Count Three — Aiding and Abetting the Sexual Exploitation of a Minor

(a) Imprisonment

Minimum (Mandatory): Fifteen (15) years.
Maximum: Thirty (30) years.

(b) Fine.

Maximum: Two Hundred Fifty Thousand Dollars ($250,000).

(c) Both such fine and imprisonment.

(d) Term of Supervised Release.

Minimum: Five Years.
Maximum: Lifetime (18 U.S.C. 3583(k))

(Should the defendant violate any of the terms of her supervised release, she can
be returned to prison for the remaining period of supervised release actually
imposed by the court or five years, whichever is less.)

(e) Penalty Assessments:

Mandatory: Five Thousand One Hundred Dollars ($5100).

7

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:17-cr-00167-DAD-BAM Document 89 Filed 05/22/19 Page 8 of 10

7. Waiver of Rights.

Defendant understands that by pleading guilty she surrenders certain rights, including the
following:

(a) If defendant persisted in a plea of not guilty to the charge(s) against her, she would have
the right to a public and speedy trial. The trial could be either a jury trial or a trial by a judge sitting
without a jury. Defendant has a right to a jury trial. But in order that the trial be conducted by a judge
sitting without a jury, defendant, the government, and the court all must agree that the trial be conducted
by a judge without a jury.

(b) If the trial were a jury trial, the jury would be composed of twelve lay persons selected at
random. Defendant and her attorney would have a say in who the jurors would be by removing
prospective jurors for cause where actual bias or other disqualification were shown, or without cause by
exercising peremptory challenges. The jury would have to agree unanimously before it could return a
verdict of either guilty or not guilty. The jury would be instructed that defendant is presumed innocent
and that it could not convict her unless, after hearing all the evidence, it was persuaded of her guilt
beyond a reasonable doubt.

(c) If the trial were held before a judge without a jury, the judge would find the facts and
determine, after hearing all the evidence, whether or not he was persuaded of the defendant's guilt
beyond a reasonable doubt.

(d) At a trial, whether by a jury or a judge, the government would be required to present its
witnesses and other evidence against defendant. Defendant would be able to confront those government
witnesses and her attorney would be able to cross-examine them. In turn, defendant could present
witnesses and other evidence on her own behalf. If the witnesses for defendant would not appear
voluntarily, she could require their attendance through the subpoena power of the court. At trial, the
defendant would also have the right to assistance of legal counsel. If she could not afford legal counsel,
an attorney would be appointed for her by the court at no expense to her.

(e) At a trial, defendant would have a privilege against self-incrimination so that she could

decline to testify, and no inference of guilt could be drawn from this refusal to testify.

8

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 1:17-cr-00167-DAD-BAM Document 89 Filed 05/22/19 Page 9 of 10

Defendant understands that by pleading guilty she is waiving all of the rights set forth above and
defendant's attorney has explained those rights to her and the consequences of her waiver of those rights.

8. Questions by Court. |

Defendant understands that if the court questions her under oath, on the record and in the
presence of counsel, about the offense to which she is pleading guilty, her answers, if false, may later be
used against her in a prosecution for perjury.

9. Entire Agreement.

This plea of guilty is freely and voluntarily made and not the result of force or threats or of
promises apart from those set forth in this plea agreement. There have been no representations or
promises from anyone as to what sentence this court will impose, although the parties have agreed upon
terms for sentencing under the U.S. Sentencing Commission’s Sentencing Guidelines that they believe
will produce an overall reasonable sentence.

10. Court not a Party.

It is understood by the parties that the sentencing court is neither a party to nor bound by this
agreement and the sentencing judge is free to impose the maximum penalties as set forth in paragraph.
six (6). In making its sentencing decision, the court may take into consideration any and all facts and
circumstances concerning the criminal activities of defendant, including activities which may not have
been charged in the indictment.

11. Presentence Report.

Defendant understands that the United States Probation Office is not a party to this agreement
and will conduct an independent investigation of defendant's activities and her background. It will then
prepare a presentence report which it will submit to the court as its independent sentencing
recommendation. In addition, the government will fully inform the probation office, as well as the
Il
Mf
Hl
Mf

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
oo
26
a7
28

 

 

Case 1:17-cr-00167-DAD-BAM Document 89 Filed 05/22/19 Page 10 of 10

Court, of the full and true nature, scope and extent of the defendant's criminal activities,

including information on her background and criminal history.

Dated: S/2¢| 12)

F [264

Dated:
Dated: D-\4-\4

Dated: 5 | 4 \9

saan £17 P

McGREGOR W. SCOTT
United States Attorney

By: Ll, of fi, e R a
ID GAPPA

Assistant U.S. Attorney

NADIA PRINZ
Te |

 

     

 

na

MEGAN ® HOPKINS
TA ey for Defen ie

VICTOR yA
Attorney for Deteant /-

 

10

 
